Exhibit 10.24
 
SUPERVISORY AGREEMENT
 
This Supervisory Agreement (“Agreement”) is made as of January 15, 2009 (the
Effective Date), by and between TierOne Bank, Lincoln, Nebraska (Bank) (OTS
Docket No. 03309), a federally chartered savings bank, and the Office of Thrift
Supervision (OTS), a federal banking regulatory agency within the United States
Department of the Treasury, acting through its Midwest Regional Director or his
designee (Regional Director).


WHEREAS, OTS is the primary federal regulator of the Bank pursuant to the Home
Owners’ Loan Act, 12 USC §§ 1461 et seq., and is the Bank’s appropriate Federal
banking agency for purposes of the Federal Deposit Insurance Act, 12 USC §§ 1811
et seq.; and


WHEREAS, based on the findings set out in the Report of Examination pertaining
to OTS’s  examination of the Bank commenced on June 2, 2008 (ROE), OTS is of the
opinion that the Bank violated regulations and engaged in acts and practices
that are considered to be unsafe and unsound; and


WHEREAS, OTS is of the opinion that grounds exist for the initiation of
administrative proceedings against the Bank pursuant to 12 USC §§ 1464(d) and
1818(b); and


WHEREAS, OTS is of the view that it is appropriate to take measures intended to
ensure that the Bank will comply with applicable laws and regulations and engage
in safe and sound practices; and


 
WHEREAS, the Bank, acting through its Board of Directors (Board), without
admitting or denying that such grounds exist except those as to jurisdiction,
which are admitted, wishes to cooperate with OTS and to evidence the intent to
(i) comply with applicable laws and regulations and (ii) engage in safe and
sound practices.
 


NOW THEREFORE, in consideration of the above premises and the mutual
undertakings set forth herein, the parties hereto agree as follows:


1.  Compliance with Laws and Regulations.


The Bank, through its directors, officers, employees, and agents, shall comply
with the following regulations:


A.
12 CFR § 560.160(a)(1) (classify assets in accordance with regulatory
requirements);



B.
12 CFR § 560.160(b) (establish adequate allowances for loan and lease losses
(ALLL));



   C. 
12 CFR § 560.170(a) (establish and maintain adequate loan documentation to allow
the Bank to appropriately assess lending risks and make informed lending
decisions);



D. 
12 CFR § 560.170(b) (establish and maintain loan documentation to allow the Bank
to identify all sources of repayment and to assess the ability of the
borrower(s) and any guarantor(s) to repay the indebtedness in a timely manner);


 
Page 1

--------------------------------------------------------------------------------

 

E.
12 CFR § 560.170(d) (properly administer and monitor the Bank’s loans);



F.
12 CFR § 560.170(e) (obtain adequate loan documentation in light of the size and
complexity of some of the Bank’s loans);



G.
12 CFR § 562.1(b)(2) and § 562.2(b) (follow regulatory requirements regarding
the reporting of classified assets, allowance for loan and lease losses (ALLL),
and specific valuation allowances (SVAs) on its thrift financial reports (TFRs);



H.
12 CFR § 564.4(a) and (c) (conform appraisals to generally accepted appraisal
standards and analyze and report appropriate deductions and discounts);



I.
12 CFR § 564.8 (management’s review of appraisals to ensure that appraisers
follow the required procedures);



J.
12 CFR § 229.10(c)(1)(i), § 229.13(b), and § 229.13(e)(1) (proper deposit hold
requirements);

 
K.
12 CFR § 226.18(n) and (o) ( disclosure form requirements);

 
L.
24 CFR § 3500.8(b) ( HUD-1 disclosure form requirements);



M.
Appendix to 12 CFR § 560.101 (adequately monitor loans with high loan-to value
ratios); and



N.
Interagency Guidelines Establishing Standards for Safety and Soundness, Appendix
A to 12 CFR Part 570 (conform to the safety and soundness guidelines with
respect to (i) operational and managerial standards (Section II.A), (ii) loan
documentation (Section II.C), (iii) credit underwriting (Section II.D), (iv)
asset quality (Section II.G), and (v) compensation programs that could lead to
material financial loss (Sections II.I and III).



2.   Capital.


A.  
Effective immediately, the Bank shall continue to maintain a core capital ratio
of 8.50 percent and a risk-based capital ratio of 11.00 percent.



B.  
Within 45 calendar days of the end of each calendar quarter, beginning with the
quarter ending December 31, 2008, the Board shall review a report (Capital
Report), which shall reflect the Bank’s regulatory capital for the immediately
preceding quarter end, from the Bank’s management that:



(i)  
sets forth the Bank’s capital ratios;



  (ii)  
addresses the steps that the Bank will take to maintain the capital requirements
set forth in Paragraph 2A hereof; and


 
 
Page 2

--------------------------------------------------------------------------------

 

  (iii)  
summarizes its other capital raising activities including, but not limited to,
requests for capital infusions from its holding company, TierOne Corporation,
Lincoln, Nebraska (Holding Company); contacts with investment bankers and
parties undertaking due diligence; contacts with third parties regarding the
purchase of debt and equity securities;  the receipt of offers to engage in a
merger with, or acquisition of, the Bank; the execution of letters of intent, a
merger agreement, or an investment agreement by the Bank or the Holding Company;
or the termination of negotiations with parties considering a merger of the
Bank, the acquisition of the Bank, the purchase of subordinated debt, or the
acquisition of five (5) percent or more of common or preferred stock of  the
Holding Company.



  C.  
The Board’s review of the matters required by this Paragraph shall be fully
detailed in the Board meeting minutes.  Within 15 calendar days after the Board
meeting, the Bank shall submit a copy of management’s Capital Report to OTS.



  3.  Strategic Plan.
 
A.  
By January 31, 2009, the Bank shall  submit to OTS the 2009-2011 Corporate
Strategic Plan (Strategic Plan) adopted by the Board for OTS’s review and a
written notice of non-objection.  The Strategic Plan shall specifically address
the Bank’s operations with or without the Bank’s participation in any federal
government program for which the Bank is specifically eligible.



B.  
The Board shall review the Strategic Plan at least semi-annually and make
appropriate amendments. At least 30 days prior to the implementation of an
amendment to the Strategic Plan or the adoption of a revised Strategic Plan, the
Board shall submit the revised or amended Strategic Plan, including the pro
forma financial statements and supporting assumptions, to OTS for a notice of
prior written non-objection, unless OTS waives such time period.



C.  
The Board shall direct management to implement the Strategic Plan, including any
amendment thereto, after receiving a written notice of non-objection from OTS.



D.  
By January 31, 2009, the Board shall approve and submit to OTS pro forma
financial statements for calendar years 2009 through 2011 that: (i) reflect the
implementation of the Strategic Plan; (ii) set forth quarterly projections,
utilizing TFR reporting categories and line items; (iii) set forth balance sheet
composition, operating projections, and core and risk-based capital ratios; and
(iv) are based on realistic and well-supported assumptions.  The submission to
OTS shall also include a detailed description of all assumptions used to prepare
the pro forma statements, including, but not limited to: (i) the assumed
interest rate scenarios; (ii) assumptions used for non-interest income and
non-interest expense; (iii) assumptions for forecasting loan losses or
charge-offs and the disposition of problem assets; (iv) assumptions used for
loan origination rates, taking into consideration current national and regional
economic conditions; (v) assumptions used to determine the appropriate portfolio
mix, including the consideration of credit, liquidity, interest rate,
operational, reputation, and compliance risks; (vi) assumptions for the start-up
costs, volumes, and


 
 
Page 3

--------------------------------------------------------------------------------

 

 
expected returns on any new branches or new products or services; and (vii)
assumptions used to measure the Bank’s liquidity position, including, but not
limited to, the solicitation of deposits in accordance with 12 CFR §
337.6(a)(5)(iii), and  its borrowing capacities at, and collateral requirements
of the Federal Home Loan Bank and the Federal Reserve Bank.



E.  
Within 60 days of the end of each calendar quarter, beginning with the quarter
ending March 31, 2009, management shall prepare and submit to the Board, with a
copy to OTS, quarterly variance reports on the Bank’s compliance with the
Strategic Plan and the Bank’s operating results in comparison with its pro forma
financial statements.  Such variance reports shall: (i) compare actual operating
results with projected results; (ii) compare actual balance sheet composition
with projections; (iii) discuss any changes required in the Bank’s business
strategy due to a change in market conditions or other factors; and (iv) include
detailed explanations of any material deviations from the Strategic Plan or the
pro forma financial statements and the corrective actions or measures
implemented, proposed, or under consideration to correct any material deviation.
The Board, on at least a quarterly basis, shall also review and address the
external and internal risks that may affect the Bank’s ability to implement the
Strategic Plan.  This review shall include, but not be limited to, adverse
scenarios relating to asset or liability mixes, interest rates, staffing levels
and expertise, operating expenses, marketing costs, and economic conditions in
the markets where the Bank is operating.



F.  
A deviation shall be considered material under this Paragraph 3 when the Bank
engages in (i) any material activity, business line, or operation that is
inconsistent with the Strategic Plan or (ii) any new activity, business line, or
operation that is inconsistent with the Strategic Plan and the corresponding pro
forma financial statements.  A deviation also shall be considered material if
the Bank (i) exceeds the level of any activity or growth contemplated in the pro
forma financial statements by more than 10 percent, or (ii) falls below or fails
to meet targets established in the pro forma financial statements by more than
10 percent.



G.  
Notwithstanding the foregoing, none of the following deviations shall be deemed
to be material: (i) a change of 10 percent or less in any balance sheet category
or (ii) a change of 10 percent or less in any income statement category.  For
purposes of this Paragraph, a balance sheet category is defined as cash,
investments, 1-4 family permanent mortgage loans, consumer loans, nonhomogeneous
loans, mortgage-backed securities, other investment securities,  fixed assets,
retail deposits, wholesale deposits, advances from the Federal Home Loan Bank,
other borrowed money, other liabilities, and equity capital.  For purposes of
this Paragraph, an income statement category is defined as interest income,
interest expense, noninterest income, noninterest expense, and extraordinary
items.  In addition, a change of 20 percent or less in net income or 20 percent
or less in the amount of real estate owned shall not be deemed to be material
for purposes of Paragraph 3 hereof.



H.  
The Board’s review of the Strategic Plan, pro forma financial statements, and
related variance reports shall be fully documented in the Board minutes.






 
 
Page 4

--------------------------------------------------------------------------------

 

4.  Brokered Deposits Restriction.


A.  
The Bank shall not accept brokered deposits, including deposits covered by 12
CFR § 337.6(a)(5) except in compliance with 12 CFR § 337.6(b)(2), unless a
waiver is granted by the Federal Deposit Insurance Corporation (FDIC).



B.  
The Bank shall provide to OTS:  (i) written notice if the Bank requests a waiver
from the FDIC, and (ii) a copy of the FDIC’s correspondence indicating its
disposition of any request for such a waiver.



5.  Capital Distributions.


A.  
The Bank shall not declare or pay a capital distribution, as defined in 12 CFR §
563.141, without the written prior approval of OTS.



B.  
The Bank shall not declare or submit an application to make a capital
distribution unless at the time of such declaration or application (i) the Bank
has or exceeds a core capital ratio of 8.50 percent and a risk-based capital
ratio of 11.00 percent, and (ii) the Bank can demonstrate that it will have or
exceed these core capital and risk-based capital ratios after the payment of the
capital distribution.



6.  Commercial Real Estate and Commercial Loan Risk Analysis.
 
A.  
By January 31, 2009, the Board shall adopt a plan (CRE Stress Test Plan) for the
commencement of the stress testing of its commercial real estate portfolio in
accordance with the guidelines in OTS CEO Letter No. 252, entitled “Guidance on
Commercial Real Estate (CRE) Concentration Risks”, and dated December 14, 2006
(CEO Letter No. 252).  The Plan shall, at a minimum, address the following:

 
(i)  
Completion of portfolio level stress tests or sensitivity analyses to quantify
the impact of changing economic conditions, including, but not limited to those
affecting certain relevant industries or sectors on asset quality, earnings, and
capital; and

 
(ii)  
Revisions to the Bank’s commercial real estate loan policy and the internal
asset review function, to the extent necessary, to reflect the results of the
risk analysis and the guidelines set forth in CEO Letter No. 252.

 
B.  
By January 31, 2009, the Board shall submit to OTS the CRE Stress Test Plan.

 


7.  Diversification of Loan Portfolio.


By January 31, 2009, the Board shall  adopt and submit to OTS for a written
notice of non-objection a policy (Loan Concentration Policy) that establishes:
(i) specific limits by loan type for each geographic market, with a  discussion
of the pertinent external and internal factors and risks, and (ii) a review
process for monitoring the conditions in the geographic markets to ensure the
limits remain appropriate and the Bank’s loan policies continue to be
appropriate for

 
 
Page 5

--------------------------------------------------------------------------------

 

the current market conditions.  After receipt of OTS’s written notice of
non-objection, the Bank shall implement the Loan Concentration Policy.


8.  High Loan-to-Value Loans.


A.  
By December 31, 2008, the Board shall adopt and submit to OTS a certified
resolution stating that: (i) management reviewed the loan portfolio and
identified all high loan-to-value loans, as defined in Appendix to 12 CFR §
560.101, and presented the list of such loans to the Board for its review, and
(ii) the Board will require management to submit an accurate list of high
loan-to-value loans to the Board for review each quarter.



B.  
By December 31, 2008, the Board shall adopt and submit to OTS a written plan for
the establishment of a system of internal controls, including the designation of
responsible personnel and the provision of quarterly reports to the Board, to
ensure that the Bank complies with the Appendix to 12 CFR  § 560.101.



9.  Asset Classification.


A.  
Effective immediately, the Bank shall establish reserves for losses on impaired
loans either by establishing a specific valuation allowance or recording a
charge-off in accordance with SFAS 114.



B.  
By November 30, 2008, the Board shall adopt a system of internal controls to
verify that management is timely recognizing losses on impaired loans in
accordance with SFAS 114 and submit documentation of the implementation of such
system to OTS.



C.  
By October 31, 2008, the Board shall review the requirements and guidelines set
forth in: (I) 12 CFR § 560.160, (ii) Section 260 (Classification of Assets) of
the OTS Examination Handbook, (iii) Section II.G of Appendix A to 12 CFR Part
570, and (iv) OTS CEO Letter No. 250, dated December 13, 2006, and entitled
“Interagency Policy Statement on the Allowance for Loan and Lease Losses and
Questions and Answers on Accounting for Loan and Lease Losses” (CEO Letter No.
250).  By December 31, 2008, the Board, by a certified resolution, shall direct
enhancements to the Bank’s asset classification process to ensure compliance
with 12 CFR § 560.160, Section 260 (Classification of Assets) of the OTS
Examination Handbook, Section II.G of Appendix A to 12 CFR Part 570, OTS CEO
Letter No. 250, and generally accepted accounting principles, including but not
limited to the requirements of SFAS Nos. 5 and 114, with respect to troubled
debt restructuring.  Within five (5) business days of the adoption of the
resolution, the Board shall submit a copy of the certified board resolution to
OTS.



D.  
By the forty-fifth (45th) calendar day after the end of each calendar quarter,
beginning with the quarter ending March,  2009, the Board shall review  and
submit to OTS a quarterly report (ALLL Report) analyzing the adequacy of the
Bank’s ALLL  based on the factors noted in: (I) the Bank’s asset classification
policy, (ii) 12 CFR § 560.160, (iii) Section 261 (Adequacy of Valuation
Allowances) of the OTS Examination Handbook, (iv) Section II.G of Appendix A to
12 CFR Part 570, (v) OTS CEO Letter No. 250, and (vi)  generally


 
 
Page 6

--------------------------------------------------------------------------------

 

 
accepted accounting principles. The ALLL Report shall set forth all assumptions
used to determine the adequacy of the ALLL.  The Board’s review of the ALLL
Report and approval of the adequacy of the Bank’s ALLL shall be fully documented
in the Board meeting minutes.



10.  Internal Asset Review Program.


A.  
By December 31, 2008, the Board shall adopt and submit to OTS for written notice
of non-objection a revised written Internal Asset Review (IAR) Program that is
consistent with: (i) CEO Letters No. 140, dated May 31, 2001 and entitled
“Effective Internal Asset Review Systems”; (ii) CEO Letter No. 250; and (iii)
CEO Letter No. 280, dated September 17, 2008, and entitled “Documentation and
Underwriting Standards”.  The IAR Program shall: (i) assess the overall asset
quality; (ii) determine problem assets; (iii) identify weaknesses in the Bank’s
loan underwriting, documentation, and administration policies and procedures;
(iv) violations of applicable regulations or the Bank’s policies; (v) assess the
adherence to internal loan policies; (vi) provide information in determining the
adequacy of the ALLL; (vii) identify relevant trends that affect the
collectability of the portfolio; and (viii) review the lending personnel’s
activities.



B.  
The IAR Program shall be conducted by either a qualified independent third party
consultant and/or an adequately staffed department of qualified and independent
personnel.



C.  
The IAR Program shall: (i) set forth the frequency, scope, and depth of the
reviews; (ii) require a review by senior executive management and the Board of
the IAR findings; and (iii) require the oversight of follow-up corrective
actions by a committee composed of Outside Directors (as defined in Paragraph
19C hereof) or the Audit Committee.  Management shall not change or alter the
findings of an IAR report.



11.  Underwriting and Documentation Plan.
 
A.  
By December 31, 2008, the Board shall adopt and submit to OTS for notice of
written non-objection a plan (Underwriting and Documentation  Plan) to address
the credit underwriting and administration deficiencies noted in the exception
sheets and the loan review findings provided to management during the June 2,
2008 examination, including, but not limited to, the following:



  (i)  
Documentation of disbursements and a review to determine whether the conditions
for the disbursements have been satisfied;



(ii)  
Preparation of  progress inspection reports that fully document the percentage
of completion of development or construction activities, and compliance with
plans and specifications;



(iii)  
Establishment of procedures to appropriately monitor third-party inspectors or
review third-party inspection reports for accuracy;


 
 
Page 7

--------------------------------------------------------------------------------

 


(iv)  
Establishment of procedures for the appropriate oversight of the construction
budgeting process, including the implementation of procedures to ensure the
prevention of the use of budgeted hard cost funds to enhance or replenish the
soft costs budget;



(v)  
Review of excessive front-end fees (soft costs) in construction loans paid to
the borrower for job organization and setup, general and administrative expense,
supervision, marketing, and undocumented contingencies to ensure that they were
commensurate with the work performed;



(vi)  
Prohibition of the payment of interest due to the Bank from loan proceeds, when
an appraised loss exists;



(vii)  
Establishment of procedures to appropriately analyze periodic financial and
operating information;



(viii)  
Establishment of procedures to  maintain current financial data on borrowers and
guarantors;



(ix)  
Establishment of procedures to require current collateral property lease
agreements;



(x)  
Performance of global analyses and analyses of contingent liabilities for
certain borrowers/guarantors;



(xi)  
Establishment of procedures that require the reliance  upon appraisals based on
gross sales valuations instead of discounted cash flow valuations for credit
underwriting and for valuation of certain projects where development or
construction has ceased;



(xii)  
Establishment of procedures that require current and well-supported appraisals
on applicable loans;



(xiii)  
Establishment of procedures that require appraisals to document (a) conclusions
regarding the reasonableness and (b) the existence of  independent documented
reviews in other cases;



(xiv)  
Establishment of procedures requiring the performance of internal loan reviews;



(xv)  
Establishment of procedures that require agreed-upon performance standards be
satisfied as a condition to pre-approved loan extensions;



(xvi)  
Establishment of procedures for the formal extension or modification ofmatured
loans;


 
 
Page 8

--------------------------------------------------------------------------------

 

(xvii)
Establishment of procedures to ensure that loan terms on the loan information
systems that are consistent with the  terms  set  forth in the loan documents;
and



(xviii)  
Establishment of procedures that require that any volume driven compensation
program for loan officers considers the asset quality of the loans in
establishing the level of compensation thereunder.



B.  
The Board shall require monthly reports from a designated senior executive
officer regarding the implementation of the Underwriting and Documentation Plan
until each deficiency is resolved or the relevant activity is terminated or
ceased.  The Board’s review of these reports shall be fully documented in the
Board meeting minutes.



12.  Loan Review.


A.  
 Management t shall complete a comprehensive review of each nonhomogeneous loan
or loan relationship exceeding $1,000,000.  The review of approximately 50% of
such loans and loan relationships will be completed by January 31, 2009, with
the review of the remainder being completed by March 31, 2009.  This evaluation,
at a minimum, shall: (i) identify significant loan underwriting, documentation,
or administration deficiencies, if any; (ii) set forth the most recent
collateral or appraisal valuations; (iii) determine the appropriate asset
classification category; (iv) effectively identify the  risks with respect to
the asset;  (v) identify whether the loan is impaired and, if impaired, provide
an estimate of the loan impairment; (vi) recommend any required SVAs,
charge-offs, or ALLL allocation; and (vii) provide a resolution plan, if
appropriate.



B.  
By February 28, 2009, the Board shall review results of management’s loan
portfolio review completed by January 31, 2009 pursuant to Paragraph 12A hereof,
approve the resolution plans, and submit to OTS: (i) a certified board
resolution stating the loan review has been completed in accordance with the
requirements of this Paragraph, and (ii) a copy of a report containing a summary
of the findings of the comprehensive review and the actions taken to address
potential or actual losses, if any, on the loans. By April 30, 2009, the Board
shall review results of management’s loan portfolio review completed by March
31, 2009 pursuant to Paragraph 12A hereof, approve the resolution plans, and
submit to OTS: (i) a certified board resolution stating the loan review has been
completed in accordance with the requirements of this Paragraph, and (ii) a copy
of a report containing a summary of the findings of the comprehensive review and
the actions taken to address potential or actual losses, if any, on the loans.



C.  
By the sixtieth (60th) calendar day after the close of each calendar quarter,
commencing with the December 31, 2008 quarter, the Board shall review and submit
to OTS a status report from the Bank’s management on all nonhomogeneous special
mention, classified assets, and nonperforming assets that are $500,000 or
greater in amount.  The status reports, at a minimum, shall set forth: (i) the
date(s) of next payment due and the last payment made; (ii) the amount of
interest reserve remaining; (iii) the contractually required debt service; (iv)
most recent appraised value of the collateral and  the date of this valuation;
(v) the borrower’s  and/or guarantor’s current financial condition at least
annually; (vi) the asset


 
 
Page 9

--------------------------------------------------------------------------------

 

 
classification and any allocated allowances; (vii) the rationale for the
classification; and (viii) information regarding the  current status of the
asset..



D.  
The Board’s review of the quarterly problem asset report shall be fully
documented in the Board meeting minutes.



E.  
By the sixtieth (60th) calendar day after the close of each calendar quarter,
commencing with the December 31, 2008 quarter, the Board shall review and submit
to OTS a report from management on all delinquent loans categorized by the type
of loan and the geographic market or state.  The report also shall delineate
trends in delinquencies and set forth any  recommendations whether
a  modification of the Bank’s Loan Concentration Policy adopted pursuant to
Paragraph 7 hereof or the Bank’s loan policies is appropriate.



13.  Board Oversight of Management.


A.  
By February 28, 2009, the Outside Directors (as defined in Paragraph 19C) shall
prepare and submit to the Board a written report (Corporate Governance Report)
that  evaluates:

 
(i)  
The performance of the Bank’s senior executive officers that includes an
assessment of the responsibility and involvement of each senior executive
officer for, in the opinion of OTS, the violations and unsafe and unsound
practices set forth in the ROE;

 
(ii)  
The ability of the management team to effectively address the concerns disclosed
in the ROE and to operate the Bank in a safe and sound manner in compliance with
all applicable laws and regulations; and

 
(iii)  
The performance of the Board in overseeing the activities of senior executive
officers and the Bank’s compliance with applicable laws and regulations and
engagement in practices about which regulatory concerns were set forth in the
ROE.

 
B.  
Based on the findings of the review, the Corporate Governance Report shall set
forth recommendations, if any, for improving the Board’s oversight and the
Bank’s compliance with applicable laws and regulations, safe and sound
practices, and its policies.

 
C.  
After reviewing the findings of the Corporate Governance Report and by March 31,
2009, the Board shall submit to OTS, for review and written notice
of  non-objection, an acceptable written plan designed: (i) to ensure
management’s observance of sound lending and credit administration practices and
adherence to regulatory requirements for lending, asset classification,
maintenance of ALLL, and incentive compensation (Compliance Oversight Plan); and
(ii) to strengthen and improve the Board’s oversight of the Bank’s operations,
including, but not limited to, its oversight of the Bank’s lending activities
and senior executive officers’ performance of their duties and responsibilities.


 
 
Page 10

--------------------------------------------------------------------------------

 


D.  
In adopting the Compliance Oversight Plan, the Board shall consider: (i) whether
the Board should receive training on corporate governance, oversight of lending
and asset classification practices, and business planning; (ii) whether any
changes in management personnel and management’s duties and
responsibilities  are appropriate, subject to the requirements of Paragraph 15
hereof; (iii) whether the composition and the term of the charter of any Board
Committee should be revised and whether additional Board Committees should be
formed to enhance the Board’s oversight of the Bank’s operations; (iv) whether
the Bank’s compensation policy, including incentive compensation, should be
revised; and (v) whether the Bank’s  information systems should be enhanced to
ensure that comprehensive and accurate information is available for the Board in
its deliberations.  To be acceptable to OTS, the Compliance Oversight Plan must
(i) set forth specific actions with corresponding due dates and (ii) assign an
Outside Director (as defined in Paragraph 19C) to monitor compliance with each
corrective action.



E.  
The Board’s review of the Corporate Governance Report shall be fully documented
in the Board meeting minutes.  The Bank shall submit to OTS a copy of the
Corporate Governance Report.



F.  
To assist in the preparation of the Corporate Governance Report, the Outside
Directors may consider the utilization of the services of a qualified third
party consultant that is independent of management  (as defined in Paragraph
19B) and acceptable to OTS pursuant to Paragraph 18 hereof.



 
G.  
Immediately following receipt of written notice of non-objection from OTS to the
Compliance Oversight Plan (with such revisions as may be required by OTS), the
Bank and its Board shall implement and adhere to the Compliance Oversight Plan.

 


H.  
Effective immediately, the Board shall require Board minutes and Board Committee
minutes are complete and accurate descriptions of all matters presented to, and
discussed by the Board at all Board and Committee meetings, in accordance with
12 CFR § 563.170(c).  Each Board and Committee member shall ensure that the
minutes clearly and accurately reflect his or her actions, discussions,
dissensions, abstentions, absences, presence, and votes before approving the
minutes.  The Board and Board Committee members shall review and approve or
modify the minutes of each meeting at the next regular Board or Board Committee
meeting and submit a copy of such minutes to OTS within ten (10) business days
after such meeting.



14.
 Employment Contracts and Compensation Arrangements.



A.  
Effective immediately, the Bank shall not enter into, renew, extend, or revise
any contractual arrangement relating to compensation or benefits for any senior
executive officer or director of the institution, unless it first provides OTS
with not less than thirty (30) days prior written notice of the proposed
transaction.


 
 
Page 11

--------------------------------------------------------------------------------

 
 
B. .
Notwithstanding the foregoing, the Bank may amend: (i) any compensation or
benefit arrangement which is subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, by December 31, 2008, provided such
amendment is solely to achieve compliance with Section 409A or this Agreement
and will not result in an increase in the benefits due the individual(s) subject
to such compensation arrangement or (ii) any tax-qualified benefit plan in order
to comply with changes in applicable law or regulations, in each case without
the prior non-objection of  OTS.  A copy of any such amendment adopted by the
Bank will be provided to the OTS with fifteen (15) days of the adoption of such
amendment.



C.  
Effective immediately, the Bank’s notice to OTS shall include a copy of the
proposed employment contract or compensation arrangement, or a detailed, written
description of the compensation arrangement to be offered to such officer or
director, including all benefits and perquisites.  The Board shall ensure that
any contract, agreement, or arrangement submitted to OTS fully complies with the
requirements, to the extent applicable, of: (i) 12 CFR Part 359, (ii) 12 CFR §
563.39, (iii) 12 CFR § 563.161(b), (iv) the guidelines set forth in Sections
II.I and III of Appendix A to 12 CFR Part 570, and (v) Section 310 of the OTS
Examination Handbook.



D.  
By February 28, 2009, the Board shall review the bonuses that they authorized
for executive officers in 2007 and provide to OTS a detailed written analysis
regarding the appropriateness of the bonuses in light of the Bank’s significant
asset quality problems and poor financial performance.  The written report shall
address: (i) the specific factors considered by the Board, and (ii) whether the
Board considered the financial condition of the Bank; the combined value of all
cash and noncash benefits provided to the officer, and the involvement, if any,
of the officer with respect to any of the matters about which concerns were
raised in the ROE.



E.  
Effective immediately, the Board shall not increase the directors’ compensation
for attendance at Board and Committee meetings during the term of this
Agreement.  The Board shall review and determine the appropriateness of
management’s receipt of fees to attend Board and Committee meetings, and at no
time shall such fees exceed what was set forth in the ROE.  By January 31, 2009,
the Board shall submit to OTS the results of its review.



F.  
Effective immediately, the Board shall limit the directors’ remuneration to  (i)
no more than   $56,250 annually (excluding therefrom the value (a) of the
payment of life, health and dental premiums (or the equivalent cash value
thereof) as provided in subclause (ii) hereof and (b) resulting from the vesting
or exercise of stock option and restricted stock awards granted prior to October
1, 2008) and  (ii) the continued payment (with respect to non-employee
directors) of life, health and dental premiums (or the equivalent cash value
thereof with respect to those non-employee directors covered by other employer
plans) in accordance with existing policy and practice; provided, however, no
individual director’s remuneration will exceed the amount of remuneration
received thereby for the year ended December 31, 2007, except for the most
recently appointed director whose remuneration will not exceed $56,250.




 
 
Page 12

--------------------------------------------------------------------------------

 

15.  Changes in Management and Directorate.
 
A.  
Effective immediately, the Bank shall comply with the prior notification
requirements for changes in its directors and senior executive officers,
including changes in responsibilities of senior executive officers, as set forth
in 12 CFR Part 563, Subpart H.



B.  
By February 28, 2009, the Board shall review the current board composition in
light of the findings of the ROE and the Bank’s current financial condition and
shall adopt and submit to OTS either (i) a written plan to expand the current
board membership to add directors with community banking, financial management,
or accounting experience and who are independent of management (as defined in
Paragraph 19B hereof), or (ii) a justification as to why the Board should not be
expanded.  The appointment of new directors shall be subject to the requirements
of Paragraph 15A hereof. The Outside Directors (as defined in Paragraph 19C
hereof) shall be responsible for identifying and nominating candidates who have
community banking, financial management, or accounting experience.

 
16.  Transactions with Affiliates.


Effective immediately, the Bank shall not engage in any transactions or enter
into any contracts or agreements with affiliates or insiders, except in
compliance with 12 CFR §§ 563.41, 563.43, 563.200, and 563.201.  The Board shall
ensure the Bank complies with this restriction and the Bank’s senior executive
officers shall provide such documentation and information as the Board requests.


17.  Severance and Indemnification Payments.


Effective immediately, the Bank shall not make any golden parachute payment or
prohibited indemnification payment unless, with respect to each such payment,
the Bank has complied with the requirements of 12 CFR Part 359 and, as to
indemnification payments, also with 12 CFR § 545.121.


18.  Third Party Contracts.


Effective immediately, the Bank shall not enter into any third party contract
outside the normal course of business, as defined in OTS Thrift Bulletin 82a,
unless, with respect to each such contract, the Bank has (i) provided OTS with a
minimum of thirty (30) days prior written notice of such contract, and (ii)
received written notice of non-objection from OTS.


MISCELLANEOUS


19.   Definitions.
 
For purposes of this Agreement, the terms referenced below have the meanings as
set out below:

 
 
Page 13

--------------------------------------------------------------------------------

 

A.  
The term “acceptable” means the Regional Director, the Regional Deputy Director,
or assigned Assistant Director, has stated in writing that it is acceptable or
has provided a written notice of non-objection to it.

 
B.  
The term “independent of management” means that the person: (i) is not, and
within the preceding three (3) years has not served as, a consultant, advisor,
or legal counsel to the Bank, its affiliates or subsidiaries, excepted as
approved by OTS; (ii) is not, either by blood or marriage, related to any
existing or former Bank officer or their attorneys or consultants; (iii) does
not have a business or professional relationship with any existing or former
Bank officers or their attorneys or consultants, except as approved by OTS; and
(iv) to the extent not inconsistent with the foregoing, meets the criteria set
forth at 12 CFR Part 363 and Appendix A thereof.

 
C.  
The term “Outside Director” means that the director (i) is not, and within the
preceding     three years has not been, an officer or employee of the Bank or
any subsidiary or affiliate or the Bank; or (ii) is not related by blood or
marriage to any officer or employee of the Bank or any subsidiary thereof.

 
D.  
The term “Regional Director” means the OTS “Regional Director for the Midwest
Region, and includes any OTS official designated by him to act on his behalf
with respect to matters relating to this Agreement.

 
E.  
The term “senior executive officer” shall have the meaning set forth in 12 CFR §
563.555.



  20.  Compliance with Agreement.


A.  
All policies, procedures, corrective actions, plans, programs, systems of
internal controls, and reviews required by this Agreement (collectively referred
to as Plans and Policies) shall conform to all applicable statutes, regulations,
and written OTS policy and guidance that has been published by OTS or
distributed by OTS to OTS-related institutions.  The Board shall revise such
Plans and Policies as required by OTS.  The Bank shall comply with all Plans and
Policies required by this Agreement, including any revisions or amendments
required by OTS or which OTS provided written notice of non-objection.  The
Bank’s failure to comply with a Plan or Policy required by this Agreement is
considered a violation of this Agreement.



B.  
The Board and management of the Bank shall take immediate action to cause the
Bank to comply with the provisions of this Agreement.



C.  
This Agreement requires the Bank to receive approval, a notice of non-objection,
or a notice of acceptability from OTS for certain Board actions.  The Board
affirms that such regulatory oversight does not derogate or supplant each
individual member’s continuing fiduciary duty.  The Board shall have the
ultimate responsibility for overseeing the safe and sound operation of the Bank.




 
 
Page 14

--------------------------------------------------------------------------------

 

  D.  
By the sixtieth (60th) calendar day after the end of each calendar quarter,
beginning with the quarter ending December 31, 2008, the Board shall adopt and
submit to OTS a certified copy of a board resolution formally resolving that,
following a careful review of relevant information (including a report from
Bank’s management regarding the Bank’s compliance with each provision of this
Agreement), to the best of its knowledge and belief, during the immediately
preceding calendar quarter, the Bank complied with each provision of this
Agreement currently in effect, except as otherwise stated.  The Compliance
Resolution shall: (i) specify in detail how, if at all, full compliance was
found not to exist; and (ii) identify all notices of exemption or non-objection
issued by OTS that were outstanding as of the date of its adoption.  In the
event that one or more directors do not agree with the representations set forth
in a Compliance Resolution, such disagreement shall be noted in the Board
meeting minutes.



E.  
With respect to any plan, policy, or procedure that is timely filed and prepared
by the Bank, but nevertheless requires modification to address OTS’s comments
occurring after the due date, no violation will be found to exist for so long as
the Bank (i) incorporates such modifications and (ii) implements the modified
plan, policy, or procedures.



21.     Submissions and Notices.
 
A.  
All submissions, including progress reports, to OTS that are required by or
contemplated by this Agreement shall be submitted within the specified
timeframes;



B.  
Except as otherwise provided herein, all submissions, requests, communications,
consents or other documents relating to this Agreement shall be in writing and
sent by first class U.S mail (or by reputable overnight carrier, electronic
facsimile transmission or hand delivery by messenger) addressed as follows:



(i)    To OTS:
Regional Director
                                Attn:  Tony Jardieu, Assistant Director
Office of Thrift Supervision
225 E. John Carpenter Freeway, Suite 500
Irving, TX 75062
Phone:  (972) 277- 9547
Fax:      (972) 277- 9596


(ii)   To Bank:
Gilbert G. Lundstrom
Chairman of the Board
TierOne Bank
P.O. Box 83009
Lincoln, NE 83009
Fax: (402) 435-0427

 
 
Page 15

--------------------------------------------------------------------------------

 

22.   Successor Statutes, Regulations, Guidance, Amendments.


Reference in this Agreement to provisions of federal and state statutes,
regulations, and published OTS guidance shall be deemed to include references to
all amendments to such provisions that have been made as of the Effective Date
and references to successor provisions as they become applicable.


23.   Time Calculations.


A. 
Calculation of time limitations for compliance with the terms of this Agreement
run from the Effective Date and shall be calendar based, unless otherwise noted;
and



B.  
The Regional Director, Regional Deputy Director, or assigned Assistant Director
may extend any of the deadlines set forth in the provisions of this Agreement
upon written request by the Bank that includes reasons in support for any such
extension.  Any OTS extension shall be made in writing.



24.   OTS Review of Actions Required.


The Regional Director, Regional Deputy Director, or assigned Assistant Director
may request additional information and provide a written notice of non-objection
or objection to any submission required by this Agreement.


25.  Rules of Interpretation.


A.  
Nothing in this Agreement shall be construed as allowing the Bank to violate any
law, rule, regulation, or policy statement to which it is subject.



B.  
The paragraph headings herein are for convenience only and shall not affect the
construction hereof.



C.  
In case any provision in this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless OTS determines otherwise
in the exercise of its discretion.



26.   Integration Clause.


This Agreement represents, as of the Effective Date, the final written agreement
of the parties  with respect to the subject matter hereof and constitutes the
sole agreement of the parties, as of the Effective Date.


 
 
Page 16

--------------------------------------------------------------------------------

 

27.   Successors in Interest/Benefit.


The terms and provisions of this Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their successors in interest.  Nothing in
this Agreement, expressed or implied, shall give to any person or entity, other
than the parties hereto, the Federal Deposit Insurance Corporation, and their
successors hereunder, any benefit or any legal or equitable right, remedy, or
claim under this Agreement.


28.   Enforceability of Agreement; Director Attestation.


The Bank represents and warrants that this Agreement has been duly authorized,
executed, and delivered, and constitutes, in accordance with its terms, a valid
and binding agreement of the Bank.  Each director signing this Agreement
attests, by such act, that she or he, as the case may be, voted in favor of the
Board resolution (a copy of which shall be submitted to OTS) authorizing the
execution of this Agreement by the Bank.


29.   Effective Date; Duration; Termination or Suspension of Agreement.


This Agreement shall be effective and enforceable as of the Effective Date,
which appears on the first page of this Agreement.  This Agreement shall remain
in effect until terminated, modified, or suspended in writing by OTS, acting by
and through its Regional Director or other authorized representatives.  OTS may
suspend any or all provisions of this Agreement by providing written notice of
such action to the Bank.


30.   No Bar or Estoppel.


The provisions of this Agreement shall not bar, estop, or otherwise prevent OTS
from taking any other action (including, without limitation, any type of
supervisory, enforcement, or resolution action) affecting the Bank or any of its
current or former institution-affiliated parties that is appropriate in
fulfilling the responsibilities placed upon it by law.


31.   Statutory Basis for Agreement.


This Agreement is a “written agreement” for purposes of Section 8 of the Federal
Deposit Insurance Act, 12 USC § 1818.


32.   Counterparts.


This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which, taken together, shall constitute one and the same
instrument.


 
 
Page 17

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, OTS, acting by and through the Regional Director, and the
Bank hereby executes this Agreement as of the Effective Date of this Agreement.




OFFICE OF THRIFT SUPERVISION




By: _/s/ C. K.
Lee                                                                                     
        C. K. Lee
Regional Director, Midwest Region


Date:                 The Effective Date shown on page 1




TIERONE BANK, LINCOLN, NEBRASKA




/s/ Gilbert G.
Lundstrom                                                                                 /s/
James A. Laphen_________________
Gilbert G.
Lundstrom                                                                            
         James A. Laphen, President & Director
Chairman & CEO




/s/ Campbell R.
McConnell_______                                                           /s/
Joyce Person Pocras                                                           
Campbell R. McConnell,
Director                                                                Joyce
Person Pocras, Director




/s/ Samuel P.
Baird                                                                                         /s/
Charles W. Hoskins
Samuel P. Baird, Director                                                      
                       Charles W. Hoskins, Director
 
 
Page 18
 